IN THE SUPREME COURT OF MISSISSIPPI
                                    NO. 1998-CT-01217-SCT
MIC LIFE INSURANCE COMPANY AND GENERAL MOTORS ACCEPTANCE
CORPORATION
v.
BETTYE HICKS, INDIVIDUALLY AND AS ADMINISTRATRIX OF THE ESTATE OF
DAVID E. HICKS, DECEASED
                                  ON MOTION FOR REHEARING
DATE OF JUDGMENT:                  06/19/1998
TRIAL JUDGE:                       HON. BILLY JOE LANDRUM
COURT FROM WHICH                   JONES COUNTY CIRCUIT COURT
APPEALED:
ATTORNEYS FOR                      JESS H. DICKINSON
APPELLANTS:
                                   KATHARINE MALLEY SAMSON
                                   ANDREW L. FREY
                                   R. WEB HEIDELBERG
                                   JAMES GARFUS THORNTON
ATTORNEYS FOR                      A. REGNAL BLACKLEDGE
APPELLEES:
                                   JOHN M. DEAKLE
                                   JOHN MICHAEL SIMS
                                   WILLIAM R. COUCH
                                   PAUL BRYANT CASTON
NATURE OF THE CASE:                CIVIL - CONTRACT
DISPOSITION:                       AFFIRMED IN PART AND REVERSED AND REMANDED IN
                                   PART - 07/25/2002
MOTION FOR REHEARING               8/8/2002; denied 9/19/2002
FILED:
MANDATE ISSUED:                    9/26/2002



     EN BANC.

     SMITH, PRESIDING JUSTICE, FOR THE COURT:

¶1. The motion for rehearing is granted. The original opinions are withdrawn, and these opinions are
substituted therefor.

¶2. Bettye Hicks (Hicks) filed suit against MIC Life Insurance Corporation (MIC Life) and General Motors
Acceptance Corporation (GMAC) in Jones County Circuit Court for failure to timely refund an unaccrued
credit life insurance premium. At the conclusion of a trial, the judge directed a verdict against both MIC Life
and GMAC for the unrefunded premium as actual damages. The jury then awarded a total of $36 million in
punitive damages ($30 million against GMAC and $6 million against MIC Life). Upon motion, the trial
court remitted the awards to $5 million and $1 million respectively. GMAC and MIC Life filed a timely
appeal, and the Court of Appeals heard the matter.

¶3. On appeal, the Court of Appeals found that a jury issue existed regarding the liability of GMAC for the
unrefunded insurance premium and thus, that a directed verdict was inappropriate. This, in turn, brought the
propriety of the punitive damage award against GMAC into question. In addition, the Court of Appeals
found the punitive damage award against MIC Life should be reversed as a result of prejudicial trial errors,
but affirmed the compensatory damage award as to MIC Life. Each of the parties filed a Petition for Writ
of Certiorari, and we granted each of them.

                                                   FACTS

¶4. In 1991, David Hicks bought a Chevrolet pickup truck from Hankins Chevrolet in Taylorsville,
Mississippi, and financed the purchase. Hankins actually financed the truck for Hicks, but immediately sold
the installment contract to GMAC. When purchasing the vehicle, Hicks also chose to obtain credit life
insurance. GMAC advanced the entire premium of $1,044.48, and added that amount to the principal of
the installment contract. MIC Life received half the premium, and Hankins was paid the other half as a
commission for selling the policy. MIC Life placed its funds in a premium reserve, paying itself from the
reserve over the term of the loan as each premium was earned. Of note, MIC Life is a solely owned
subsidiary of Motor Insurance Corporation, which in turn is solely owned by GMAC. Motors Insurance
Corporation was not a party to this suit.

¶5. Approximately one year after the purchase, Mr. Hicks traded the 1991 truck for a smaller 1992 model
at Chris Posey Chevrolet in Laurel, Mississippi. At this time, the installment loan was satisfied. As a result
of the loan being paid off early, MIC Life was now holding unearned premiums in the amount of $637.99
which rightfully belonged to Hicks. Under GMAC's standard procedure in Mississippi, GMAC returned the
canceled note to Hicks and also notified the original dealer, Hankins, that the note had been satisfied.
Attached to the canceled contract was a form notice that stated, "we suggest that you contact the dealer or
the insurance company regarding a possible rebate of the creditor life and/or disability insurance premium."
This type of notice is referred to as an "OLA notice." Hicks did not read the notice, but simply filed it away.

¶6. On February 24, 1995, Hicks died. While going through papers in order to properly administer the
estate, Mrs. Hicks found the notice and read it. She immediately obtained a claim form from Hankins and
submitted it to MIC Life. In a letter dated April 10, 1995, MIC Life denied the claim because the policy did
not cover the new truck. MIC Life did inform Mrs. Hicks that she was entitled to $637.99 in unearned
premiums. However, Mrs. Hicks did not receive the refund until October 1995 after the lawsuit was filed.
MIC Life would later assert at trial that there had been a "clerical error" in processing her refund.

¶7. On July 5, 1995, Mrs. Hicks filed suit against GMAC and MIC Life. She alleged unjust enrichment,
negligence, and breach of fiduciary duty against GMAC and breach of contract, breach of fiduciary duty,
unjust enrichment, breach of the duty of good faith and fair dealing and negligence against MIC Life. At the
close of Hicks's case in chief, neither GMAC nor MIC Life chose to put on any evidence. The trial court
then entered a directed verdict finding both defendants "jointly and severally liable to the plaintiff for
compensatory damages as to all counts" in the complaint. The trial court rendered actual damages in the
amount of the unrefunded premium ($637.99) against both GMAC and MIC Life. The trial court then
submitted the issue of punitive damages to the jury. Over defense objection, Hicks's attorney stated in
closing argument that another jury had awarded punitive damages of $38 million "not long ago" in another
case. The jury returned a verdict for punitive damages in the amounts of $30 million against GMAC and $6
million against MIC Life. The trial court remitted the awards to $5 million and $1 million respectively.
GMAC and MIC Life appealed, and the matter was heard by the Court of Appeals.

¶8. On appeal, the COA majority found there was insufficient evidence to support a directed verdict against
GMAC as to the actual damages, and the issue should have been left to the jury. This brings the propriety
of the punitive damage award against GMAC into question. There was no problem concerning the actual
damage award as to MIC Life. However, the Court of Appeals found that prejudicial trial errors were
committed when the trial court allowed the jury to hear evidence concerning GMAC's procedures in other
states, allowed improper lay testimony drawing legal conclusions, and commented on the credibility of a
witness. The Court of Appeals also found that Hicks's counsel made prejudicial statements during closing
arguments and rebuttal. As such, the court reversed and remanded as to the punitive damages. The dissent
opined that the errors were only prejudicial to GMAC; and therefore, the errors were harmless as to MIC
Life. A petition for writ of certiorari was subsequently filed by each party. We granted all three petitions and
now consider the matter.

                                                DISCUSSION

      I. WHETHER THE TRIAL COURT COMMITTED REVERSIBLE ERROR IN
      DIRECTING A VERDICT AGAINST GMAC FOR THE UNEARNED PREMIUMS AND
      THUS, WHETHER PUNITIVE DAMAGES WERE WARRANTED.

¶9. The Court of Appeals found that the trial court committed reversible error in directing a verdict against
GMAC for the unearned premiums but also found that enough evidence existed to create a jury question.
As such, the Court of Appeals reversed the directed verdict and remanded the issue for consideration by
the jury. We agree.

¶10. In order for GMAC to be liable for punitive damages, it must first be liable for actual damages.
Hopewell Enters., Inc. v. Trustmark Nat'l Bank, 680 So. 2d 812, 820 (Miss. 1996). Since GMAC's
possible liability is not born in contract or statute, it is a fact question to be resolved by a jury based on the
introduced evidence of a conspiracy. In support of this theory, Hicks alleged that through the use of an
ineffective notification system, GMAC and MIC Life conspired to retain a percentage of unearned
insurance premiums. There is little doubt that the OLA notice system was not the most effective way of
refunding unearned premiums. Furthermore, the use of such a system raises suspicions that the motive for its
adoption was to reduce the number of refunds given by reducing the number of requests. As the Court of
Appeals found, if that indeed was the purpose of employing OLA system, then a jury question arises as to
whether GMAC breached other obligations owed to Hicks, such as good faith and fair dealing.

¶11. A thorough review of the record clearly shows that while there was certainly evidence of a conspiracy
between GMAC and MIC Life, it was not of such a nature as to take it out of the province of the jury. A
directed verdict should not be granted if there is "evidence of such quality and weight that reasonable and
fair minded jurors in the exercise of impartial judgment might have reached different conclusions." Munford,
Inc. v. Fleming, 597 So. 2d 1282, 1283 (Miss. 1992) (citing Litton Sys., Inc. v. Enochs, 449 So. 2d
1213 (Miss. 1984)). The evidence in this case was such that reasonable jurors might have reached different
conclusions; and therefore, a directed verdict was inappropriate. The Court of Appeals is affirmed on this
issue.

      II. WHETHER THE COURT OF APPEALS PROPERLY REVERSED THE PUNITIVE
      DAMAGE AWARD AGAINST MIC Life.

      1) MIC Life's liability

¶12. MIC Life does not dispute that it owes the $637.99 in unearned premiums, so that is not an issue.
What is at issue is whether MIC Life violated Miss. Code Ann. § 83-53-17 (1999), the violation of which
was the basis for awarding punitive damages. In order to determine whether a violation occurred, the
proper meaning of Miss. Code Ann. § 83-53-17 (1999) must be understood. When interpreting a statute,
we must first examine the language of the statute in question. "The primary rule of construction is to
ascertain the intent of the legislature from the statute as a whole and from the language used therein. Where
the statute is plain and unambiguous there is no room for construction . . ." Clark v. State ex rel. Miss.
State Med. Ass'n, 381 So. 2d 1046, 1048 (Miss. 1980). Pursuant to the rule, we therefore must examine
the language of Miss. Code Ann. § 83-53-17(2) (1999), which provides in pertinent part:

      Each individual policy or group certificate shall provide that in the event of termination of the insurance
      prior to the scheduled maturity date of the indebtedness, any refund of an amount paid by the debtor
      for insurance shall be paid or credited promptly by the insurer to the person entitled therefor; . . . The
      insurer shall pay or cause to be paid to the debtor any refund due pursuant to this
      subsection within thirty (30) days of the accrual of such refund.

(emphasis added).

¶13. The Court of Appeals majority read into this statute a requirement that the insured notify the insurer,
and thus, MIC Life was delinquent in refunding the money by a mere few months which can be explained
away due to a "clerical error." In contrast, we agree with the dissent. The statute is clear and unambiguous,
and it does not contain a notice requirement. It would have been a simple matter for the Legislature to
include a notice provision in the statute had it intended one. MIC Life, as the insurer, was thus bound by
statute to refund the unearned premiums within 30 days of termination of the policy, which occurred in
1992. A notice requirement should not be read into the statute, and the Court of Appeals is reversed on this
issue.

¶14. Furthermore, as the Court of Appeals dissent points out, the insurance contract also contained no
requirement that the insured notify the insurer of termination. "In the event of termination of this insurance
prior to the maturity date, the unearned portion of the insurance charge will be refunded to you or credited
toward your indebtedness."

¶15. As deftly phrased by Judge Irving's opinion, "[f]aced with a statutory duty to refund unearned
premiums within thirty (30) days, it was incumbent upon MIC Life to have controls in place to guarantee
compliance with its statutory duty." Since the loan was paid off on June 29, 1992, MIC Life had until July
29, 1992, to refund the unearned premium. Under the Court of Appeals holding, MIC Life tried to excuse
its tardiness by blaming the delay on a "clerical error." However, under the proper interpretation, MIC Life
was already over two years delinquent when the "clerical error" occurred. This is ample evidence to support
the imposition of punitive damages, and as the dissent below stated, "it is entirely reasonable for the jury to
conclude that MIC Life's failure to make the refund until October 1995, represented gross indifference to
Hicks's rights."

¶16. In rebuttal, MIC Life suggests that a statute of limitations problem arises. It contends, and the Court of
Appeals agreed, that our interpretation would require that suit be brought by June 29, 1995 (three years
from the date the note was paid off). Hicks's cause of action did not accrue until there had been an actual
denial of her claim for a refund, or until the thirty day time limit to pay pursuant to Miss. Code Ann. § 83-
53-17(2) (1991) had lapsed. In the present case, MIC Life never notified Hicks of the denial of her claim,
and thus her cause of action did not accrue until July 30, 1992. Since there is a three-year statute of
limitations and the complaint was filed on July 5, 1995, the suit was timely. Thus, the matter was not barred
by the statute of limitations and we affirm, but for different reasons.

¶17. While we find that punitive damages are warranted by MIC Life's conduct, we find that the $1 million
in punitive damages awarded below is grossly excessive. We review de novo a challenge to the
constitutionality of the size of a punitive damages award. See Cooper Indus., Inc. v. Leatherman Tool
Group, Inc., 532 U.S. 424, 121 S. Ct. 1678, 1683, 149 L. Ed. 2d 674 (2001). The imposition of punitive
damages under state law is constrained by the Eighth and Fourteenth Amendments, the first proscribing
excessive fines and cruel and unusual punishment, the second making grossly excessive punishments
unlawful under its Due Process Clause. See id. at 1684. In BMW of N. Am., Inc. v. Gore, the Supreme
Court articulated three factors that courts should consider in determining whether an award of punitive
damages is constitutionally excessive. Those three factors are: (1) the reprehensibility of the conduct; (2) the
ratio of compensatory damages awarded to punitive damages; and (3) a comparison of the punitive
damages award with any possible civil or criminal sanction. Gore, 517 U.S. at 580.

¶18. The first factor has been discussed above with a finding that the conduct does warrant some punitive
award. The second and perhaps most commonly cited indicium of an unreasonable or excessive punitive
damages award, as stated in Gore, is its ratio to the actual harm inflicted on the plaintiff -- that is, the ratio
of compensatory damages to the punitive damages awarded. Gore, 517 U.S. at 580. "The principle that
exemplary damages must bear a 'reasonable relationship' to compensatory damages has a long pedigree."
Id. (citations omitted). This determination may include consideration of the relationship between the punitive
damages award and the harm likely to result from the defendant's conduct as well as the harm that actually
has occurred. Id. at 581 (citing Pacific Mut. Life Ins. Co. v. Haslip, 499 U.S. 1, 21, 111 S. Ct. 1032
1045, 113 L. Ed. 2d 1 (1991)). It must be noted that this factor is a consideration of the harm to the victim
that would have ensued had the tortious conduct succeeded or continued. Gore, 517 U.S. at 581 (citing
TXO Prod. Corp. v. Alliance Resources Corp., 509 U.S. 443, 460, 113 S. Ct. 2711, 2721, 125
L. Ed. 2d 366 (1993)).

¶19. The ratio of compensatory damages to punitive damages in Gore was 500:1. Gore, 517 U.S. at 583.
The Supreme Court termed this ratio "breathtaking" and stated that such a disparate award must surely
"raise a suspicious judicial eyebrow." Id. The ratio in the present case is 1567:1. If that awarded in
Gore was breathtaking, the amount awarded below absolutely boggles the mind. Though the Court in Gore
recognized that there is no mathematical bright line, we find that the amount awarded here is absolutely
beyond excessive.

¶20. In Independent Life & Acc. Ins. Co. v. Peavy, 528 So. 2d 1112 (Miss.1988), this Court upheld a
punitive damages award approximately 600 times that of the compensatory damages. This is the highest
ratio sanctioned by this Court. In Dixie Ins. Co. v. Mooneyhan, 684 So. 2d 574, 587 (Miss. 1996), this
Court found the punitive damages award, which was 1,875 times the actual damage, to be excessive.

¶21. Under the third guidepost, Gore mandates that we compare the punitive damages award and the civil
or criminal penalties that could be imposed for comparable misconduct. Gore, 517 U.S. at 583. Miss.
Code Ann. § 83-5-17 (1999) provides a maximum penalty of $5,000 for each offense committed by MIC
Life. The maximum penalty that could be awarded against MIC Life for its proven conduct in the case at
bar is $5,000. A reviewing court engaged in determining whether an award of punitive damages is excessive
should "accord substantial deference to legislative judgments concerning appropriate sanctions for the
conduct at issue" as the sanctions imposed by the legislature are duly considered by the courts to be those
the legislature has determined to be necessary to achieve the goal of deterring future misconduct. Gore, 517
U.S. at 583-84. The sanction imposed in the case sub judice cannot be justified on the ground that it was
necessary to deter future misconduct without considering whether less drastic remedies could be expected
to achieve that goal.

¶22. The constitutional question presented is whether MIC Life had fair notice that it could be punished $1
million for failing to pay a refund of $637.99 to Mrs. Hicks, not some "potential," hypothetical aggregate of
harm to persons not before this Court and against whom no harm has been proven. We find that MIC Life
did not have fair notice of such a punishment. A correct analysis of the Gore factors reveals that the punitive
damages award in this case is unconstitutionally excessive.

      2) Alleged Prejudicial Trial Errors

¶23. Finally, the Court of Appeals held that there were prejudicial errors committed by the trial court when
the jury was allowed to hear evidence concerning GMAC's procedures in other states, allowed improper
lay testimony drawing legal conclusions, commented on the credibility of a witness, and failed to take
corrective action when Hicks's counsel made prejudicial statements during closing arguments. In defense,
Hicks argues that it was not error to admit evidence of statutes in eight other states which require automatic
refunds of unearned premiums on credit life policies because the purpose was to show that MIC Life and
GMAC had knowledge that an automatic refund system was practical and could have been followed in
Mississippi. Furthermore, Hicks asserts that the other alleged errors, when taken in the context of the trial
as a whole, did not have any prejudicial effect. We agree with the Court of Appeals that these errors clearly
require reversal of the punitive damages award against MIC Life.

                                        A. Statutes of Other States

¶24. The first allegation of error concerns evidence of procedures in other states that impose a duty upon
lenders, like GMAC, to make refunds of unearned premiums. Hicks referred to a GMAC manual that
informed its dealers that in eight states it was necessary for the creditor to refund unearned premiums on
credit life policies. The argument for the relevance of this evidence is that the defendants were aware that
requiring the borrower/insured to request a refund was not as effective as the system in these other eight
states. Hicks argued at trial that the system in place was ineffective in refunding unearned premiums. This
argument necessarily implicates MIC Life as well as GMAC because MIC Life was the party holding the
unearned premium and the one obligated under our statute to return the premium. Though the statutes of the
other states require the creditor (GMAC) to refund the premium, they were offered to show that both
defendants were aware that requiring the insured to request the refund was not as effective as the
procedures utilized in other states. Hicks sought to impose a duty on both GMAC and MIC Life, not just
GMAC, to return the premiums.

¶25. The evidence of other statutes was offered to suggest there were methods by which both companies
voluntarily could have applied a direct reimbursement approach in Mississippi. We agree with the Court of
Appeals that it was error to allow this testimony in that it is much more likely to mislead a jury than to assist.

                                    B. Testimony of GMAC Employee

¶26. The second allegation of error is in regard to questions posed to Mildred Wilbanks, a GMAC
employee, asking her to interpret the insurance contract between Hicks and MIC Life and the OLA
scheme. Wilbanks is not an attorney and is not qualified to testify as to legal conclusions. Thus, we find that
this line of questioning was improper and prejudiced both GMAC and MIC Life.

¶27. It is clear that the questions were meant to establish knowledge and role in a conspiracy on the part of
GMAC. It is clear from the record that a central allegation at trial was the conspiracy theory. As Court of
Appeals Judge Irving stated in his dissent, the allegations of conspiracy were the "bedrock" of Hicks's
action, though the complaint did not allege an outright conspiracy between MIC Life and GMAC. The
parties understood this to be the case, and the case was tried accordingly. GMAC and MIC Life were tied
together by more than just the allegations of conspiracy. GMAC is the corporate grandparent of MIC Life,
GMAC financed the premium for the life insurance, and the evidence at trial showed that though the two are
separate entities, there was much interplay between the two.

                          C. Judge's Comments on the Credibility of a Witness

¶28. The witness, a MIC Life employee, stated he was not qualified to comment on the refund procedures
set out by the statutes of other states and that he was unable to comment on the motivation behind GMAC,
another company not his employer, in lending money for life insurance. The trial judge, more than once,
chastised the witness for, what he determined was, "equivocating." He instructed the witness to "be candid."
He told defense counsel that "you people need to tell your witness how to testify." First, these statements
were improper and amount to reversible error. Second, whether the witness was evasive was a question of
credibility properly for the jury, and instructing a witness to "be candid" is tantamount to informing the jury
that the witness is being deceitful and evasive. The trial judge clearly invaded the province of the jury.
Moreover, a judge's comments carry great weight with a jury which was not likely to forget such egregious
comments by this trial judge. Though the witness was asked to testify to matters regarding GMAC, he was
an employee of MIC Life.

                             D. Prejudicial Statements by Plaintiff's Counsel

¶29. Hicks's counsel told the jury about a $38 million verdict "up here not long ago." The jury returned a
verdict of $36 million. These comments were improper, and it cannot be said that they had no effect on the
jury when one considers the similarity between the actual verdict and the one mentioned by Plaintiff's
counsel.

¶30. We find that these errors clearly require reversal. The trial was sufficiently flawed as to draw into
question the verdict against both defendants. Those errors that did not prejudice MIC Life directly
prejudiced MIC Life indirectly as the alleged co-conspirator of its co-defendant.
                                               CONCLUSION

¶31. The trial court entered directed verdicts against both GMAC and MIC Life, and the jury awarded
Hicks punitive damages in the amount of $36 million which was remitted to $6 million. On appeal, the Court
of Appeals reversed the trial court on all questions except the award of compensatory damages against
MIC Life. We reverse and remand the case as to GMAC to the Jones County Circuit Court for a new trial
in harmony with this opinion. We reverse and remand for a new trial on the amount of punitive damages
awarded against MIC Life. MIC Life did not appeal the directed verdict and award of actual damages
against it, and thus they stand.

¶32. AFFIRMED IN PART AND REVERSED AND REMANDED IN PART.

      PITTMAN, C.J., WALLER, COBB AND CARLSON, JJ., CONCUR. EASLEY, J.,
      CONCURS IN PART AND DISSENTS IN PART WITHOUT SEPARATE WRITTEN
      OPINION. DIAZ, J., DISSENTS WITH SEPARATE WRITTEN OPINION JOINED BY
      McRAE, P.J., AND GRAVES, J. EASLEY, J., JOINS IN PART.

      DIAZ, JUSTICE, DISSENTING:

¶33. Because I disagree with the majority's findings that the punitive damages award is unconstitutionally
excessive and that certain errors at trial warrant reversal, I respectfully dissent.

¶34. There is no "hard and fast" rule for determining whether a punitive damage award is excessive. Several
factors must be considered: (1) the award should punish the insurer and deter it from committing similar
offenses in the future; (2) the award should serve as an example to deter others from committing similar
offenses; (3) the award should account for the insurer's financial worth; and (4) the amount should
compensate the plaintiff for his or her public service in bringing the action. Dixie Ins. Co. v. Mooneyhan,
684 So. 2d 574, 585-86 (Miss. 1996)(collecting authorities). A punitive damages award will only be
disturbed where it is so excessive that it "evinces passion, bias, and prejudice on the part of the jury so as to
shock the conscience of the Court." Id.

¶35. Soon after Mooneyhan, the United States Supreme Court decided BMW of North Am., Inc. v.
Gore, 517 U.S.559, 134 L. Ed. 2d 809, 116 S.Ct 1589 (1996). Two years after the Gore decision, this
Court again had the opportunity to consider the propriety of a punitive damages award in State Farm
Mut. Auto. Ins. Co. v. Grimes, 722 So. 2d 637 (Miss. 1998). In Grimes, we held that our scheme for
reviewing punitive damages, found in Mooneyhan, is still constitutional, even in light of Gore. Grimes, 722
So. 2d at 642. As such, I would analyze the case at bar using the tests found in both Gore and
Mooneyhan.

¶36. As stated by the majority, Gore listed several factors courts should weigh when determining whether a
punitive damages award is excessive. First, the degree of reprehensibility should be considered. As
previously stated, MIC's actions reflect a gross indifference to Hicks's rights. As such, I would find that
MIC's behavior was reprehensible. Second, Gore requires us to analyze the ratio of compensatory
damages awarded to the punitive damages awarded. 517 U.S. at 580. Gore found that a ratio of five
hundred to one "raised a suspicious judicial eyebrow." Id. at 583. However, the Court did not hold this ratio
to be a cut-off point for all cases. In fact, Gore held that there is no "mathematical bright line" drawn
between awards which are constitutional and awards which are unconstitutional. Id. The third factor in
Gore requires a comparison of the punitive damage award with any possible civil or criminal sanction which
could be placed on the defendant. Miss. Code Ann. § 83-5-17 provides a maximum penalty of five
thousand dollars for each offense committed by MIC

¶37. While the majority finds these last two factors to be decisive in this case, I believe the last two factors
must be considered in light of our stated purpose for allowing punitive damages in this state: punishment and
determent. As previously stated, MIC was under a statutory duty to refund unearned premiums within thirty
days and, clearly, MIC engaged in a pattern of conduct which did not discharge this duty. While I realize
that punitive damages cannot specifically punish a defendant for damage that defendant inflicted on non-
parties, I believe we must keep in mind our goal of punishing conduct which had the potential to cause great
harm to many people and discouraging others from committing similar offenses. In cases such as this, the
individual plaintiff's monetary damages will rarely be significant enough to be the basis for a punitive
damages award that would realistically serve to punish the defendant or deter others from engaging in the
same conduct. Therefore, I would find that the punitive damages award in this case is not excessive.

¶38. The majority also finds that there were prejudicial errors committed by the trial court requiring reversal.
I would again agree with the Court of Appeals dissent that these errors, for the most part, affected GMAC
and were harmless as to MIC.

¶39. The majority finds that the trial court erred by allowing in evidence of other states' procedures that
impose a duty upon lenders to make refunds of unearned premiums. As already discussed, MIC has a
statutory duty to make prompt refunds. Therefore, admission of evidence that does not even concern
insurers, but creditors, cannot prejudice MIC and cannot be a basis for reversal.

¶40. The majority also finds that questions posed to GMAC employee Mildred Wilbanks were meant to
establish a GMAC's role in a conspiracy with MIC. A review of the record does not conclusively establish
that the questions asked were so improper as to demand reversal. Furthermore, the questions were meant
to establish knowledge and a role in a conspiracy on the part of GMAC. The searched for information was
to bolster Hicks's claims against GMAC, not MIC. Again, any prejudice from these questions affected
GMAC and were relatively harmless to MIC.

¶41. Next, the majority finds that comments made by the trial judge amount to reversible error. A review of
the comments reveals that they indeed may border on improper, but they could also have been the result of
an evasive witness and a frustrated judge. In any case, they do not appear to be so outlandish as to warrant
reversal. In addition, the Court of Appeals dissent pointed out that since MIC is statutorily bound to refund
the premiums, the error, if any, would at most affect GMAC who is already receiving a remand.

¶42. Finally, the majority finds that statements made by plaintiff's counsel during closing argument constitute
reversible error. I would find that these comment only affected GMAC; in fact, they were specifically about
GMAC, not MIC. The comment that GMAC had been "called on the carpet" could be a basis for argument
by GMAC, but it remains to be seen how it affected MIC. As for the uncited statement about a $38 million
verdict "up here not long ago," it alone does not support reversal. True, the jury's verdict of $36 million is
remarkably similar, but if it prejudiced the jury, it did so mainly against GMAC which bore the brunt of the
verdict ($30 million). Even further weakening MIC's case is the remittitur to $1 million against it.
Considering all things, the reasonable inference of gross indifference on MIC's part more than justifies a $1
million verdict. Thus, there is no evidence of prejudice. Because I would find the errors to be harmless as to
MIC, I would affirm the trial court's judgment as to MIC.
McRAE, P.J., AND GRAVES, J., JOIN THIS OPINION. EASLEY, J., JOINS THIS
OPINION IN PART.